Citation Nr: 0837772	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  01-07 143	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENATION

Veteran represented by:           The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty form December 1966 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  During the pendency of the 
appeal, the veteran moved and his claims files were 
transferred to the RO in St. Petersburg, Florida.  In August 
2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.

A review of the record show that the veteran, in December 
2006 and August 2007 statements in support of claim, as well 
as at the August 2007 Travel Board hearing, expressed his 
desire to reopen his claims of service connection for 
diabetes mellitus and prostate cancer.  He also raised a 
claim of entitlement to service connection for degenerative 
joint disease of the feet secondary to service connected pes 
planus.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, a VCAA duty to notify letter was sent to the veteran in 
February 2004 that generally indicated that he needed to 
submit evidence of worsening of his condition in order to 
establish entitlement to an increased rating.  Because this 
notice predated the issuance of Vazquez-Flores, it does not 
satisfy the new requirements set forth in that decision.  
Accordingly, a remand is required in order to provide the 
veteran with a new legally correct VCAA notice letter.  

Turning to the duty to assist, the veteran testified at his 
August 2007 personal hearing that he had been receiving 
treatment for his foot condition at the Gainesville VA 
Medical Center since moving to Florida one and a half years 
ago in early 2006.  However, the record does not contain any 
of these treatment records.  Therefore, a remand is required 
to obtain these records and associate them with the claims 
file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators are deemed 
to have constructive notice of VA treatment records).

The veteran's service connected bilateral pes planus is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).  VA examiners in April 2001 and March 2004 
observed tenderness of the feet, the March 2004 VA examiner 
noted deformity and a callus, and the September 2005 VA 
examiner noted a planar callus.  Moreover, the April 2001, 
March 2004, and April 2001 VA examiners all opined that the 
veteran's disability was "moderate" (i.e., the criteria for 
a 10 percent rating).  Diagnostic Code 5276.

However, none of the examiners made specific findings as to 
whether the veteran's feet had objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use, indications of swelling, and/or characteristic 
callosities (i.e., the criteria for a 30 percent rating for 
bilateral flat foot).  Id.  Therefore, a remand is required 
in order to obtain an adequate examination report.  
38 U.S.C.A. § 5103(d) (West 2002).

Accordingly, the appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should provide the veteran 
with a VCAA notification letter that is 
in accordance with the requirements set 
forth in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(notice regarding downstream issues, such 
as effective date).  

2.  The AOJ should obtain copies of all 
records of treatment received by the 
veteran at the Gainesville VA Medical 
Center for his feet from early 2006 to 
the present.  

3.  Following the completion of the 
above, the veteran should be scheduled 
for a VA feet examination.  The claims 
folders must be provided to the examiner 
for review.  All indicated tests and 
studies, if any, should be accomplished.  

The examiner is requested to provide an 
opinion as to which identified symptoms 
and conditions-such as numbness, 
fracture of the fifth metatarsal, etc.-
are included as part of the service-
connected bilateral pes planus, and which 
symptoms and conditions are not part of 
the service-connected condition.  
Additionally, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not, i.e., at least 
a 50 percent probability in support of 
the claim, that any identified 
degenerative joint disease of the feet is 
proximately due to or caused by the 
service-connected bilateral pes planus.  
Supporting rationales should be provided 
with respect to all opinions rendered.  

4.  Thereafter, the AOJ must readjudicate 
the veteran's claim, taking into 
consideration whether "staged" ratings 
are appropriate.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The AOJ also 
should consider whether any identified 
joint disease of the feet is secondarily 
related to the service-connected foot 
condition.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  After the required period of 
time for response has been provided, the 
case should be returned to the Board for 
further adjudication.  

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

